--------------------------------------------------------------------------------

Exhibit 10.2


 
[Published CUSIP Number: ________________]
 


AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of August 23, 2005


among


CNL RETIREMENT PARTNERS, LP
as Borrower,


CNL RETIREMENT GP CORP., CNL RETIREMENT LP CORP.,
CNL RETIREMENT PROPERTIES, INC.,
and each of the other Guarantors, defined herein,
as Guarantors






BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,






JPMORGAN CHASE BANK, N.A
and
GENERAL ELECTRIC CAPITAL CORPORATION
as Co-Syndication Agents




WACHOVIA BANK, NATIONAL ASSOCIATION
and
KEY BANK NATIONAL ASSOCIATION
as Co-Documentation Agents


and


The Other Lenders Party Hereto




BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager





CHAR1\822245v13


--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section
Page
     
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
26
1.03
Accounting Terms
27
1.04
Rounding
28
1.05
Times of Day
28
1.06
Letter of Credit Amounts
28
     
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
28
2.01
Committed Loans
28
2.02
Borrowings, Conversions and Continuations of Committed Loans
29
2.03
Letters of Credit
30
2.04
Swing Line Loans
38
2.05
Prepayments
41
2.06
Termination or Reduction of Commitments
42
2.07
Repayment of Loans
43
2.08
Interest
43
2.09
Fees
44
2.10
Computation of Interest and Fees
44
2.11
Evidence of Debt
45
2.12
Payments Generally; Administrative Agent’s Clawback
45
2.13
Sharing of Payments by Lenders
47
2.14
Extension of Maturity Date
48
2.15
Increase in Commitments
48
     
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
50
3.01
Taxes
50
3.02
Illegality
52
3.03
Inability to Determine Rates
52
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
53
3.05
Compensation for Losses
54
3.06
Mitigation Obligations; Replacement of Lenders
55
3.07
Survival
55
     
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
55
4.01
Conditions of Initial Credit Extension
55
4.02
Conditions to all Credit Extensions
60
     
ARTICLE V REPRESENTATIONS AND WARRANTIES
61
5.01
Existence, Qualification and Power; Compliance with Laws
61
5.02
Authorization; No Contravention
61
5.03
Governmental Authorization; Other Consents
61
5.04
Binding Effect
61




--------------------------------------------------------------------------------


5.05
Financial Statements; No Material Adverse Effect; No Internal Control Event
62
5.06
Litigation
62
5.07
No Default
62
5.08
Ownership of Property; Liens
63
5.09
Environmental Compliance
63
5.10
Taxes
64
5.11
ERISA Compliance
64
5.12
Margin Regulations; Investment Company Act; Public Utility Holding Company Act
65
5.13
Disclosure
65
5.14
Compliance with Laws
66
5.15
Borrowing Base Assets; Leases and Tenants
66
5.16
Material Contracts
67  
5.17
Status of Loan Parties
67
     
ARTICLE VI AFFIRMATIVE COVENANTS
67
6.01
Financial Statements
67
6.02
Certificates; Other Information
69
6.03
Notices
71
6.04
Payment of Obligations
71
6.05
Preservation of Existence, Etc.
72
6.06
Maintenance of Properties
72
6.07
Maintenance of Insurance
72
6.08
Compliance with Laws
73
6.09
Books and Records
73
6.10
Inspection Rights
73
6.11
Use of Proceeds
73
6.12
Distributions of Income to the Borrower
73
6.13
REIT Status
74
6.14
New Subsidiaries
74
6.15
Pledged Assets
74
6.16
Financial Covenants
75
     
ARTICLE VII NEGATIVE COVENANTS
76
7.01
Liens
76
7.02
Indebtedness
77
7.03
Fundamental Changes
77
7.04
Dispositions
78
7.05
Change in Nature of Business
78
7.06
Transactions with Affiliates
78
7.07
Burdensome Agreements
78
7.08
Modifications to Material Contracts
79
7.09
Ownership of Subsidiaries
79
7.10
Use of Proceeds
79
7.11
Addition/Replacement of Borrowing Base Assets
80
     




--------------------------------------------------------------------------------


ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
80
8.01
Events of Default
80
8.02
Remedies Upon Event of Default
83
8.03
Application of Funds
83
     
ARTICLE IX ADMINISTRATIVE AGENT
84
     
9.01
Appointment and Authority
84
9.02
Rights as a Lender
85
9.03
Exculpatory Provisions
85
9.04
Reliance by Administrative Agent
86
9.05
Delegation of Duties
86
9.06
Resignation of Administrative Agent
86
9.07
Non-Reliance on Administrative Agent and Other Lenders
87
9.08
No Other Duties, Etc.
88
9.09
Administrative Agent May File Proofs of Claim
88
9.10
Collateral and Guaranty Matters
89
     
ARTICLE X MISCELLANEOUS
89
10.01
Amendments, Etc.
89
10.02
Notices; Effectiveness; Electronic Communication
90
10.03
No Waiver; Cumulative Remedies
92
10.04
Expenses; Indemnity; Damage Waiver
93
10.05
Payments Set Aside
94
10.06
Successors and Assigns
95
10.07
Treatment of Certain Information; Confidentiality
99
10.08
Right of Setoff
100
10.09
Interest Rate Limitation
100
10.10
Counterparts; Integration; Effectiveness
101
10.11
Survival of Representations and Warranties
101
10.12
Severability
101
10.13
Replacement of Lenders
102
10.14
Governing Law; Jurisdiction; Etc.
102
10.15
Waiver of Jury Trial
103
10.16
USA PATRIOT Act Notice
104
     
ARTICLE XI GUARANTY
104
11.01
The Guaranty
104
11.02
Obligations Unconditional
104
11.03
Reinstatement
106
11.04
Certain Additional Waivers
106
11.05
Remedies
106
11.06
Rights of Contribution
106
11.07
Guarantee of Payment; Continuing Guarantee
107

 




 

CHAR1\822245v13




--------------------------------------------------------------------------------




SCHEDULES
       
1.01
Pooling Agreements
 
2.01
Commitments and Applicable Percentages
 
5.15
Borrowing Base Assets
   
Part I - Ownership, Addresses, Tenants, Operators
   
Part II - Delinquencies in Taxes or Subject of Debtor Relief Laws
   
Part III - Facility Leases, Tenants and Remaining Term
   
Part IV - Subleases, Tenants and Remaining Term
 
5.16
Material Contracts
 
7.01
Existing Liens
 
7.02
Existing Indebtedness
 
10.02
Administrative Agent’s Office; Certain Addresses for Notices
 
10.06
Processing and Recordation Fees
       



EXHIBITS
         
Form of
       
A
Committed Loan Notice
 
B
Swing Line Loan Notice
 
C
Note
 
D
Compliance Certificate
 
E
Assignment and Assumption
 
F
Pledge Agreement
 
G
Security Agreement
 
H
Borrowing Base Certificate
 
I
Prime Care Lease
 
J
Joinder Agreement
       
















 
CHAR1\822245v13




--------------------------------------------------------------------------------


 
EXECUTION COPY


AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
August 23, 2005, among CNL RETIREMENT PARTNERS, LP, a limited partnership formed
under the laws of the State of Delaware (the “Borrower”), CNL RETIREMENT GP
CORP., a Delaware corporation (the “GP”), CNL RETIREMENT LP CORP. a Delaware
corporation (the “LP”); (collectively, GP and LP shall be referred to as the
“Parents”), CNL RETIREMENT PROPERTIES, INC. a Maryland corporation (“CNL RPI”)
and the other Guarantors existing as of the date hereof, as defined herein, each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, JPMORGAN CHASE BANK, N.A and GENERAL ELECTRIC
CAPITAL CORPORATION, as Co-Syndication Agents and WACHOVIA BANK, NATIONAL
ASSOCIATION and KEY BANK NATIONAL ASSOCIATION, as Co-Documentation Agents.
 
WHEREAS, the Borrower, the Parents, CNL RPI and certain subsidiaries of the
Borrower as guarantors (the “Subsidiary Guarantors”) are party to that certain
Credit Agreement dated as of March 17, 2003 (as amended from time to time
through the date hereof, the “Existing Credit Agreement”) among the Borrower,
the Parents, CNL RPI and the Subsidiary Guarantors, the lenders party thereto,
Bank of America, N.A., as Administrative Agent; 
 
WHEREAS, the parties to the Existing Credit Agreement have agreed to amend the
Existing Credit Agreement and for ease of reference have agreed to amend and
restate the Existing Credit Agreement in this Agreement; and
 
WHEREAS, the Borrower, the Parents, CNL RPI and the Subsidiary Guarantors have
requested a revolving credit facility in an aggregate amount of $320,000,000 and
the Lenders are willing to do so on the terms and conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


 
1.01
Defined Terms.



As used in this Agreement, the following terms shall have the meanings set forth
below:


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.



--------------------------------------------------------------------------------


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Advisor Group” means CNL Retirement Corp., or its successors.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Aggregate Commitments” means the Commitments of all the Lenders.


“Agreement” means this Credit Agreement.


“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.


“Applicable Rate” means each of the following percentages per annum, as
applicable, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):


 
Pricing Level
 
Consolidated Leverage Ratio
 
Eurodollar Rate Loans
 
Base Rate Loans
 
Letter of Credit Fees
1
< 0.35 to 1.0
1.25%
0.25%
1.25%
2
> 0.35 to 1.0 but < 0.40 to 1.0
1.50%
0.50%
1.50%
3
> 0.40 to 1.0 but < 0.45 to 1.0
1.70%
0.70%
1.70%
4
> 0.45 to 1.0 but < 0.55 to 1.0
1.85%
0.85%
1.85%
5
> 0.55 to 1.0
2.00%
1.00%
2.00%



Any increase or decrease in the Applicable Rates resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until the first Business Day
after the date on which such Compliance Certificate is delivered. The Applicable
Rates in effect from the Closing Date through the date that the Borrower
delivers the Compliance Certificate for the fiscal quarter ending September 30,
2005 shall be determined based upon Pricing Level 2.


2

--------------------------------------------------------------------------------


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.


“Assignment of Leases” means an assignment of leases, rents and/or profits to
the Administrative Agent with respect to the applicable Loan Party’s interests
in any Borrowing Base Asset (which assignment may be contained within the
related Mortgage Instrument); provided that each such Assignment of Leases
shall, subject to the terms of the applicable underlying lease, directly assign
to the Administrative Agent the following: (a) all existing and future leases,
subleases, tenancies, licenses, occupancy agreements or agreements to lease all
or any portion of the Borrowing Base Assets (or the real property which is the
subject of such Borrowing Base Assets), whether written or oral or for a
definite period or month-to-month (including, without limitation, the Prime Care
Lease), together with any extensions, renewals, amendments, modifications or
replacements thereof, and any options, rights of first refusal or guarantees of
any tenant's obligations under any lease now or hereafter in effect with respect
to the Borrowing Base Assets (individually, for the purposes of this definition,
a “Lease” and collectively, the “Leases”); and (b) all rents (including, without
limitation, base rents, minimum rents, additional rents, percentage rents,
parking, maintenance and deficiency rents and payments which are characterized
under the terms of the applicable Lease as payments of interest and/or principal
with respect to the Borrowing Base Assets), security deposits, tenant escrows,
income, receipts, revenues, reserves, issues and profits of the Borrowing Base
Assets from time to time accruing, including, without limitation, (i) all rights
to receive payments arising under, derived from or relating to any Lease, (ii)
all lump sum payments for the cancellation or termination of any Lease, the
waiver of any term thereof, or the exercise of any right of first refusal, call
option, put option or option to purchase, and (iii) the return of any insurance
premiums or ad valorem tax payments made in advance and subsequently refunded.
Such Assignments of Leases, when considered collectively with the Assignments of
Assignments of Leases, if any, shall assign to the Administrative Agent any and
all of the applicable Loan Party’s rights to collect or receive any payments
with respect to the Borrowing Base Asset; and “Assignments of Leases” means a
collective reference to each such Assignment of Leases. Each Assignment of
Leases shall be in form and substance satisfactory to the Administrative Agent
and suitable for recording in the applicable jurisdiction.


3

--------------------------------------------------------------------------------


“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet as Indebtedness of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet as Indebtedness of such Person prepared as of
such date in accordance with GAAP if such lease were accounted for as a capital
lease.


“Audited Financial Statements” means the audited consolidated balance sheet of
CNL RPI and its Subsidiaries for the fiscal year ended December 31, 2004, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of CNL RPI and its Subsidiaries,
including the notes thereto.


“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.


“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.


“Borrowing Base Amount” means for any date, an amount equal to the lesser of:
(i) sixty-five percent (65%) of the aggregate Total Collateral Value of the
Borrowing Base Assets and (ii) the aggregate Mortgageability Amount of the
Borrowing Base Assets.


4

--------------------------------------------------------------------------------


“Borrowing Base Asset” means a Real Property Asset which satisfies all of the
following requirements: (a) such Real Property Asset is owned solely by a
Subsidiary Guarantor (and with respect to the Prime Care Properties, such Loan
Party is the holder of a Lien granted pursuant to a Precautionary Mortgage); (b)
the Administrative Agent, on behalf of the Lenders, shall have received each of
the items set forth in Section 4.01(d) and (e) hereof; (c) such Real Property
Asset (and in the case of the Prime Care Lease, each real property asset which
is the subject of the Prime Care Lease) is not subject to any Lien (other than a
Permitted Lien) or any Negative Pledge; (d) such Real Property Asset (and in the
case of the Prime Care Lease, each real property asset which is the subject of
the Prime Care Lease) is free of all mechanical and structural defects (as
evidenced by third party reports acceptable to the Administrative Agent),
environmental conditions (as evidenced by environmental reports acceptable to
Administrative Agent) or other adverse matters except for defects, conditions or
matters individually or collectively which are not material to the profitable
operation of such Real Property Asset (and in the case of the Prime Care Lease,
each real property asset which is the subject of the Prime Care Lease); (e) such
Real Property Asset (and in the case of the Prime Care Lease, each real property
asset which is the subject of the Prime Care Lease) has been fully developed for
use as a medical office building, skilled nursing home center, domestic assisted
living facility, independent living facility, Alzheimer's care facility or other
healthcare facility type mutually agreed upon by the Borrower and the Required
Lenders; (f) such Real Property Asset (and in the case of the Prime Care Lease,
each real property asset which is the subject of the Prime Care Lease) is leased
to a third party tenant acceptable to the Administrative Agent pursuant to a
Facility Lease acceptable to the Administrative Agent and operated by a third
party operator acceptable to the Administrative Agent pursuant to an Operating
Agreement acceptable to the Administrative Agent and is in operation and such
tenant or third party operator is not the subject of a Debtor Relief Laws; (g)
any required payments of real property taxes and payments of premiums on
insurance policies with respect to such Real Property Asset is not past due
beyond the earlier of the applicable grace period with respect thereto, if any,
and 60 days; (h) there shall not have occurred a default under any Material
Contract applicable to such Borrowing Base Asset (and in the case of the Prime
Care Lease, applicable to the real property asset which is the subject of the
Prime Care Lease) other than a rental payment default under a Facility Lease to
the extent the applicable Loan Party has not exercised remedies under such
Facility Lease, (i) no Material Contract applicable to such Borrowing Base Asset
(and in the case of the Prime Care Lease, applicable to the real property asset
which is the subject of the Prime Care Lease) shall have been terminated without
the prior written consent of the Required Lenders, (j) no condemnation
proceeding shall have been instituted (and remain undismissed for a period of
thirty (30) consecutive days) or condemnation has occurred, in each case, with
respect to a material portion of the Real Property Asset (and in the case of the
Prime Care Lease, each real property asset which is the subject of the Prime
Care Lease) and (k) such Real Property Asset (and in the case of the Prime Care
Lease, each real property asset which is the subject of the Prime Care Lease)
shall have had an average quarterly Occupancy Rate equal to or greater than
seventy percent (70%) as of the end of the most recently completed fiscal
quarter;“Borrowing Base Assets” means a collective reference to all Borrowing
Base Assets in existence at any given time.


“Borrowing Base Certificate” shall mean a certificate substantially in the form
of Exhibit H hereto delivered to the Administrative Agent setting forth each
Real Property Asset used in the calculation of the Borrowing Base and certifying
the Total Collateral Value and Mortgageability Amount of each Borrowing Base
Asset, (b) certifying (based upon its own information and the information made
available to the Borrower by the respective operators of the Real Property
Assets, which information the Borrower believes in good faith to be is true and
correct) (i) as to the calculation of the Borrowing Base Amount as of the date
of such certificate and (ii) that each Real Property Asset used in the
calculation of the Borrowing Base Amount is a Borrowing Base Asset and (c)
providing such other information with respect to the Real Property Assets and/or
the Borrowing Base Assets as the Administrative Agent may reasonably require.


5

--------------------------------------------------------------------------------


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.


"Businesses" means, at any time, a collective reference to the businesses
operated by CNL RPI and its Subsidiaries at such time.


“Cash Collateralize” has the meaning specified in Section 2.03(g).


“Cash Management Agreement” means any agreement for the deposit, transfer and
disbursement of revenues from any of the Borrowing Base Assets, including
without limitation, those certain Cash Management and Pooling Agreements dated
as of September 30, 2002 by and between, among others, various Guarantors (as
lessor), Prime Care (as lessee) and Marriott Senior Living Services, Inc., a
Delaware corporation (as operator) as assigned, subordinated, amended, modified,
renewed, extended, supplemented or replaced from time to time.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.


“Change of Control” means an event or series of events by which:


(a) except for members of the Advisor Group, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 25% or more of
the equity securities of CNL RPI entitled to vote for members of the board of
directors or equivalent governing body of CNL RPI on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right);


6

--------------------------------------------------------------------------------


(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of CNL RPI cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or


(c) The general partner of the Borrower shall cease to be one of the Parents or
a Wholly Owned Subsidiary of one of the Parents and a successor shall not have
been appointed by CNL RPI and approved by the Required Lenders within 90 days
thereafter.


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.


“CNL RPI” means CNL Retirement Properties, Inc., a Maryland corporation.


“Code” means the Internal Revenue Code of 1986.


“Collateral” means a collective reference to all real and personal Property
(including without limitation, the Borrowing Base Assets) with respect to which
Liens in favor of the Administrative Agent are either executed, identified or
purported to be granted pursuant to and in accordance with the terms of the
Collateral Documents.


“Collateral Documents” means a collective reference to the Pledge Agreement, the
Security Agreement, the Mortgage Instruments, Assignments of Mortgages,
Assignments of Leases, Assignments of Assignments of Leases, any UCC financing
statements securing payment hereunder, or any other documents securing the
Obligations under this Agreement or any other Loan Document.


“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.


7

--------------------------------------------------------------------------------


“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.


“Committed Loan” has the meaning specified in Section 2.01.


“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Consolidated EBITDA” means, for any period, for CNL RPI and its Subsidiaries on
a consolidated basis, an amount equal to Consolidated Net Income for such period
plus (a) the following to the extent deducted in calculating such Consolidated
Net Income: (i) Consolidated Interest Expense for such period, (ii) the
provision for Federal, state, local and foreign income taxes payable by CNL RPI
and its Subsidiaries for such period, (iii) depreciation and amortization
expense and (iv) other non-recurring expenses of CNL RPI and its Subsidiaries
(including losses on early extinguishment of debt and asset impairment charges)
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period and minus (b) the following to the extent included
in calculating such Consolidated Net Income: (i) Federal, state, local and
foreign income tax credits of CNL RPI and its Subsidiaries for such period and
(ii) minority interest in accordance with GAAP.


“Consolidated Fixed Charge Coverage Ratio” means, for any period, for CNL RPI
and its Subsidiaries on a consolidated basis, calculated as of any date of
determination for the most recent period of four fiscal quarters, the ratio of
(a) Consolidated EBITDA for the applicable period to (b) the sum of (i)
Consolidated Interest Expense for the applicable period plus (ii) the sum of all
scheduled principal payments of principal on Consolidated Funded Indebtedness
plus (iii) the sum of all preferred stock dividends.


“Consolidated Funded Indebtedness” means, as of any date of determination, for
CNL RPI and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services to
the extent such deferral is considered Indebtedness in accordance with GAAP
(other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than CNL RPI or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which CNL RPI or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to CNL RPI or
such Subsidiary.


8

--------------------------------------------------------------------------------


“Consolidated Gross Asset Value” means, for any period, with respect to CNL RPI
and its Subsidiaries on a consolidated basis, the sum of (a) the quotient of (i)
annualized prior fiscal quarter Consolidated EBITDA minus the aggregate amount
of Consolidated EBITDA attributable to each Real Property Asset acquired, sold
or otherwise disposed of during such prior fiscal quarter, divided by (ii) a
capitalization rate of 9.0%, plus (b) the acquisition cost of each Real Property
Asset acquired during such prior fiscal quarter.


“Consolidated Interest Expense” means, for any period, for CNL RPI and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of CNL RPI and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of CNL RPI and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Gross Asset Value as of such date.


“Consolidated Net Income” means, for any period, for CNL RPI and its
Subsidiaries on a consolidated basis, the net income of CNL RPI and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.


“Consolidated Tangible Net Worth” means, as of any date of determination, for
CNL RPI and its Subsidiaries on a consolidated basis, Shareholders’ Equity of
CNL RPI and its Subsidiaries on that date minus the Intangible Assets of CNL RPI
and its Subsidiaries on that date.


“Consolidated Total Assets” means, at any date, the consolidated assets of CNL
RPI and its Subsidiaries at such date, as determined in accordance with GAAP.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


9

--------------------------------------------------------------------------------


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.


“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c)  has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include any Loan
Party or any Affiliate or Subsidiary of CNL RPI.


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


10

--------------------------------------------------------------------------------


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release of any Hazardous
Materials into the environment which exceed actionable levels or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) 
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.


“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.


11

--------------------------------------------------------------------------------


“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).


“Existing Credit Agreement” means that certain Credit Agreement dated as of
March 17, 2003 among the Borrower, CNL Retirement GP Corp., CNL Retirement LP
Corp., CNL Retirement Properties, Inc. and the other Guarantors party thereto,
Bank of America, N.A. as Administrative Agent, Banc of America Securities LLC,
as Sole Lead Arranger and Book Manager and each of the financial institutions
party thereto.


“Facility Lease” means, with respect to each Real Property Asset which is a
Borrowing Base Asset, a lease (including, without limitation, the Prime Care
Lease) of all of such Real Property Asset from the applicable Loan Party as
lessor, to a tenant. The term “Facility Lease” does not include any subleases
granted by the tenant thereunder.


12

--------------------------------------------------------------------------------


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letter” means the letter agreement, dated May 11, 2005, among the Borrower,
the Administrative Agent and the Arranger.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funds From Operations” means, for a given period, (a) Consolidated Net Income
(before minority interests and before extraordinary and non recurring items) for
such period minus (or plus) (b) gains (or losses) from debt restructuring and
sales of property during such period plus (c) depreciation and amortization of
Real Property Assets for such period, and after adjustments for unconsolidated
partnerships and joint ventures. “Funds From Operations” shall be reported in
accordance with the NAREIT Policy Bulletin dated April 5, 2002, as amended,
restated, supplemented or otherwise modified from time to time.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


13

--------------------------------------------------------------------------------


“Granting Lender” has the meaning specified in Section 10.06(h).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


“Guarantors” means a collective reference to (a) CNL RPI, (b) the Parents and
(c) the Subsidiary Guarantors, and each other Person which directly or
indirectly owns a Borrowing Base Asset and that subsequently joins as a
Guarantor pursuant to Section 6.14, together with their successors and permitted
assigns, and “Guarantor” means any one of them.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


14

--------------------------------------------------------------------------------


(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;


(c) net obligations of such Person under any Swap Contract;


(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);


(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f) capital leases and Synthetic Lease Obligations;


(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and


(h) all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitees” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.


15

--------------------------------------------------------------------------------


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:


(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;


(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii) no Interest Period shall extend beyond the Maturity Date.


“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.


16

--------------------------------------------------------------------------------


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit J executed and delivered by a new Guarantor in accordance with Section
6.14.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.


“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Letter of Credit” means any standby letter of credit issued hereunder.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


17

--------------------------------------------------------------------------------


“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(i).


“Letter of Credit Sublimit” means an amount equal to $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.


“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Fee Letter, the Collateral Documents, and each other
document or instrument now or hereafter executed and delivered by any Loan Party
in connection with, pursuant to or relating to this Agreement (in each case as
the same may be amended, modified, restated, supplemented, extended, renewed or
replaced from time to time), and “Loan Document” means any one of them.


“Loan Parties” means, collectively, the Borrower and each Guarantor.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of CNL RPI,
either of the Parents, the Borrower or CNL RPI and its Subsidiaries taken as a
whole; (b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.


“Material Contract” means, collectively, the Prime Care Lease, any Facility
Lease, any Operating Agreement, Cash Management Agreement, Pooling Agreement or
any similar agreement with respect to any Borrowing Base Asset.


“Maturity Date” means the later of (a) August 23, 2007 and (b) if maturity is
extended pursuant to Section 2.14, such extended maturity date as determined
pursuant to such Section.


“Mortgageability Amount” means, with respect to the Borrowing Base Assets, the
sum of the principal amounts of a mortgage loan that would be available to be
borrowed against each Borrowing Base Asset (or with respect to the Prime Care
Lease, the amount of a mortgage loan that would be available to be borrowed
against the Prime Care Lease) assuming (a) an annual interest rate equal to the
greater of (i) 7.50% and (ii) the Treasury Rate plus 2.00%, (b) a 30-year
amortization schedule and (c) a debt service coverage ratio requirement of 1.50
to 1.00 (determined by annualizing the Net Revenues for such Borrowing Base
Asset for the most recently completed quarterly accounting period).


18

--------------------------------------------------------------------------------


“Mortgage Instrument” means a first lien priority mortgage, deed of trust or
deed to secure debt in favor of the Administrative Agent with respect to a
Borrowing Base Asset. Each Mortgage Instrument shall be in form and substance
satisfactory to the Administrative Agent and suitable for recording in the
applicable jurisdiction.


“Mortgage Policies” shall have the meaning assigned to such term in
Section 4.01(e).


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


"Negative Pledge" means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits the creation of any Lien on any
assets of a Person; provided, however, that an agreement that establishes a
maximum ratio of unsecured debt to unencumbered assets, or of secured debt to
total assets, or that otherwise conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a "Negative Pledge" for purposes of this Agreement.


“Net Revenues” shall mean, (a) with respect to the Prime Care Lease (to the
extent it constitutes a Borrowing Base Asset), the sum of (i) First-Tier Minimum
Rent, plus (ii) Second-Tier Minimum Rent plus (iii) Additional Rent (each as
defined in the Prime Care Lease) and each to the extent actually received in
cash by the applicable Loan Party pursuant to the Prime Care Lease and the Cash
Management Agreement relating thereto, minus (iv) the pro rata share of general
and administrative expenses allocated by CNL RPI, the Parents and/or the
Borrower to the applicable Loan Parties with respect to such Borrowing Base
Asset and (b) with respect to any Borrowing Base Asset (other than the Prime
Care Lease), the sum of (i) rental payments received in cash by the applicable
Loan Party (whether in the nature of base rent, minimum rent, percentage rent,
additional rent or otherwise, and whether debited from or paid out of any rent
reserve account, but exclusive of security deposits, earnest money deposits,
advance rentals, reserves for capital expenditures, charges, expenses or items
required to be paid or reimbursed by the tenant thereunder and proceeds from a
sale or other disposition) pursuant to the Facility Lease applicable to such
Borrowing Base Asset, minus (ii) the pro rata share of general and
administrative expenses allocated by CNL RPI, the Parents and/or the Borrower to
the applicable Loan Party with respect to such Borrowing Base Asset.


“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.


19

--------------------------------------------------------------------------------


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include any
Swap Contract of any Loan Party to which a Lender or any Affiliate of such
Lender is a party.


“Occupancy Rate” means, with respect to any Real Property Asset (and in the case
of the Prime Care Lease, each real property asset which is the subject of the
Prime Care Lease), (a) which is not a medical office building or similar
facility, the ratio (expressed as a percentage) equal to (i) the number of
residents/individuals paying fees pursuant to a residency agreement (or similar
agreement) entitling them to residency at such Real Property Asset (and in the
case of the Prime Care Lease, each real property asset which is the subject of
the Prime Care Lease) to (ii) the total number of available beds at such Real
Property Asset, as provided to the Administrative Agent at the time such Real
Property Asset is admitted (or to be admitted) as a Borrowing Base Asset (it
being understood that all available beds used in the determination of the
Occupancy Rate shall be licensed in accordance with applicable Laws and that the
number of available beds at any Real Property Asset shall not be materially
different than the number of available beds available as of the Closing Date)
and (b) which is a medical office building or similar facility, the ratio
(expressed as a percentage) equal to (i) the total square feet of such Real
Property Asset that is leased (and actually occupied by a Tenant) pursuant to a
lease that is in form and substance acceptable to the Administrative Agent to
(ii) the total square feet of rentable area of such Real Property Asset.


“Operating Agreement” means any agreement for the management or operation of any
Borrowing Base Asset, including without limitation, those certain Operating
Agreements dated as of September 30, 2002 by and between, various Guarantors (as
lessor), Prime Care (as lessee) and Sunrise Senior Living Services, Inc.
(formerly, Marriott Senior Living Services, Inc.), a Delaware corporation (as
operator) as assigned, subordinated, amended, modified, renewed, extended,
supplemented or replaced from time to time.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


20

--------------------------------------------------------------------------------


“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.


“Parents” shall have the meaning given to such term in the introductory
paragraph hereof.


“Participant” has the meaning specified in Section 10.06(d).


“Patriot Act” - Means the USA Patriot Act, Pub. L. No. 107-56 et seq.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.


“Permitted Lien” has the meaning specified in Section 7.01.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.


“Platform” has the meaning specified in Section 6.02.


“Pledge Agreement” means a Pledge Agreement executed by certain of the Loan
Parties in the form of Exhibit F attached hereto.


“Pooling Agreement” means any agreement for the deposit, collections, pooling
and/or transfer of revenues from one or more of the Borrowing Base Assets,
including without limitation, those certain Pooling Agreements set forth in
Schedule 1.01, each as assigned, subordinated, amended, modified, renewed,
extended, supplemented or replaced from time to time.


21

--------------------------------------------------------------------------------


“Precautionary Mortgage” means each Memorandum and Supplement of Lease and
Precautionary Mortgage, Deed of Trust or Deed to Secure Debt relating to the
Prime Care Properties, dated as of September 30, 2002 by and between various
Guarantors (as lessor/mortgagee) and Prime Care (as lessee/mortgagor), as
assigned, subordinated, amended, modified, renewed, extended, supplemented or
replaced from time to time.


“Prime Care” means Prime Care One, LLC, an Indiana limited liability company
and/or Prime Care Two, LLC, an Indiana limited liability company, as the case
may be.


“Prime Care Lease” means that certain Lease Agreement dated as of September 30,
2002, by and between various Guarantors (as lessor) and Prime Care (as lessee),
attached hereto as Exhibit I, relating to the Prime Care Properties, as
assigned, subordinated, amended, restated, modified, renewed, extended,
supplemented or replaced, in whole or in part, from time to time.


“Prime Care Properties” means those certain real property assets described on
Schedule 5.15 and which are the subject of the Prime Care Lease, exclusive of
any such properties which have been repurchased by Prime Care pursuant to a call
option or a put option in accordance with the Prime Care Lease.


“Prohibited Person” shall mean any Person:


(i) listed in the annex to, or who is otherwise subject to the provisions of,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the "Executive Order");
 
(ii) that is owned or controlled by, or acting for or on behalf of, any person
or entity that is listed in the annex to, or is otherwise subject to the
provisions, of the Executive Order;
 
(iii) with whom a Person is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering Law, including the Executive
Order;
 
(iv) who commits, threatens or conspires to commit or supports "terrorism" as
defined in the Executive Order;
 
(v) that is named as a "specially designated national and blocked person" on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website or at any replacement website or other
replacement official publication of such list; or


who is an Affiliate of a Person listed in clauses (i) - (v) above.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


22

--------------------------------------------------------------------------------


“Qualified REIT Subsidiary” shall have the meaning given to such term in the
Code.


“Real Property Asset” means, (a) a parcel of real property, together with all
improvements (if any) thereon, owned (or leased pursuant to a ground lease)
by any Person, as applicable and (b) the Prime Care Lease; “Real Property
Assets” means a collective reference to each Real Property Asset.


“Register” has the meaning specified in Section 10.06(c).


“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.


“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.


“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.


23

--------------------------------------------------------------------------------


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Security Agreement” means a Security Agreement executed by the Loan Parties in
the form of Exhibit G attached hereto.


“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.


“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of CNL RPI and its Subsidiaries as of that date determined
in accordance with GAAP.


“SPC” has the meaning specified in Section 10.06(h).


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
CNL RPI.


“Subsidiary Guarantors” means (a) each Subsidiary of the Borrower identified on
the signature pages hereto, (b) each other Subsidiary of the Borrower which
directly or indirectly owns a Borrowing Base Asset and that subsequently joins
as a Guarantor pursuant to Section 6.14, together with their successors and
permitted assigns, (c) CNL Retirement TRS Corp., a Delaware corporation and (d)
CNL Retirement GP/Holding Corp., a Delaware corporation, and “Subsidiary
Guarantor” means any one of them.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


24

--------------------------------------------------------------------------------


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Tenant” means any Person who is a lessee with respect to any lease held by a
Loan Party as lessor or as an assignee of the lessor thereunder, including
without limitation, Prime Care under the Prime Care Lease.


25

--------------------------------------------------------------------------------


“Total Collateral Value” means the “as-is” appraised value of each Borrowing
Base Asset as determined by appraisals commissioned, reviewed and approved by
the Administrative Agent.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


“Treasury Management Agreement” means any treasury, depository or cash
management arrangements, services or products, including, without limitation
overdraft services and automated clearinghouse transfers of funds.


“Treasury Rate” means, as of any date of determination, the yield reported, as
of 10:00 a.m. (New York City time) on such date (or to the extent such date is
not a Business Day, the Business Day immediately preceding such date) as
reported by Reuters (or such other service as may be acceptable to the
Administrative Agent, in its reasonable discretion) for actively traded U.S.
Treasury securities having a ten (10) year maturity as of such date, or (b) if
such yields are not reported as of such time or the yields reported as of such
time are not ascertainable, the Treasury Constant Maturity Series Yields
reported, for the latest day for which such yields have been so reported as of
such day in Federal Reserve Statistical Release H.15(519) (or any comparable
successor publication) for actively traded U.S. Treasury securities having a
constant maturity equal to ten (10) years.


“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.


“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Unused Committed Amount” means, the amount, as calculated on a daily basis, by
which the Aggregate Commitments exceed the Total Outstandings.





 
1.02
Other Interpretive Provisions.



With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,”“includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,”“hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


26

--------------------------------------------------------------------------------


(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.



 
1.03
Accounting Terms.



(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.


(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
 
27

--------------------------------------------------------------------------------



 

 
1.04
Rounding.



Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).



 
1.05
Times of Day.



Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).



 
1.06
Letter of Credit Amounts.



Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.




ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS



 
2.01
Committed Loans.



Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Committed Loan”) to the Borrower from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the lesser of
(x) the Aggregate Commitments and (y) the Borrowing Base Amount for such date,
and (ii) the aggregate Outstanding Amount of the Committed Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Committed Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.
 
 
28

--------------------------------------------------------------------------------



 
 
2.02
Borrowings, Conversions and Continuations of Committed Loans.



(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and
(ii) on the requested date of any Borrowing of Base Rate Committed Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Committed Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.


(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.


29

--------------------------------------------------------------------------------


(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.


(d) The Administrative Agent shall promptly notify the Lenders of the interest
rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.


(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than seven (7) Interest Periods
in effect with respect to Committed Loans.



 
2.03
Letters of Credit.




 
(a)
The Letter of Credit Commitment.



(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of CNL RPI or its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of CNL RPI or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Outstandings shall not exceed the lesser of (i) the
Aggregate Commitments and (ii) the Borrowing Base on such date, (y) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.


30

--------------------------------------------------------------------------------


(ii) The L/C Issuer shall not issue any Letter of Credit, if (A) the expiry date
of such requested Letter of Credit would occur more than twelve months after the
date of issuance, unless all the Lenders have approved such expiry date or (B)
the expiry date of such requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless all the Lenders have approved such expiry
date.


(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;


(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;


(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $500,000;


(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or


(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.


(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.


(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


31

--------------------------------------------------------------------------------


(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.


(b)     Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.


(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of CNL RPI (or the applicable Subsidiary) or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.


32

--------------------------------------------------------------------------------


(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.


(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.


(c)     Drawings and Reimbursements; Funding of Participations.


(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


33

--------------------------------------------------------------------------------


(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.


(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.


(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.


(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.


34

--------------------------------------------------------------------------------


(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation. A certificate of the L/C
Issuer submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (vi) shall be conclusive absent manifest
error.


(d)     Repayment of Participations.


(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.


(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.


(e)     Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


35

--------------------------------------------------------------------------------


(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Loan Party may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any Loan
Party.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(f)     Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.


36

--------------------------------------------------------------------------------


(g)     Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked deposit accounts at Bank of America.


(h)     Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each standby Letter of Credit.


(i)     Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.


37

--------------------------------------------------------------------------------


(j)     Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.


(k)     Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(l)     Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, CNL RPI or a Subsidiary of CNL RPI, the Borrower shall
be obligated to reimburse the L/C Issuer hereunder for any and all drawings
under such Letter of Credit. The Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.



 
2.04
Swing Line Loans.



(a)     The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, to make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the lesser of (x) the Aggregate Commitments and (y) the
Borrowing Base Amount as of such day, and (ii) the aggregate Outstanding Amount
of the Committed Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and provided, further, that the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.


38

--------------------------------------------------------------------------------


(b)     Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.


(c)     Refinancing of Swing Line Loans.


(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.


39

--------------------------------------------------------------------------------


(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.


(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.


40

--------------------------------------------------------------------------------


(d)    Repayment of Participations.


(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.


(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.


(f)     Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.



 
2.05
Prepayments.



(a)     Voluntary Prepayments of Committed Loans. The Borrower may, upon notice
to the Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Applicable Percentages.


41

--------------------------------------------------------------------------------


(b)     Voluntary Prepayments of Swing Line Loans. The Borrower may, upon notice
to the Swing Line Lender (with a copy to the Administrative Agent), at any time
or from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.


(c)     Mandatory Prepayments.


(i) Aggregate Commitments. If for any reason the Total Outstandings at any time
exceed either (x) the Aggregate Commitments then in effect or (y) the Borrowing
Base Amount as of such day, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.
 
(ii) Prepayments From Casualty and Condemnation Events. Subject to the rights of
tenants under any applicable lease, immediately upon the occurrence of any event
requiring application of any insurance proceeds to the prepayment of the
Obligations pursuant to Section 6.07(b), the Borrower shall prepay the Loans in
the amount required by such Section 6.07(b). Amounts prepaid pursuant to this
Section 2.05(c)(ii) shall be applied first, to the Loans and second (and after
all Loans have been paid) to Cash Collateralize the L/C Obligations in an amount
equal to the then outstanding Letters of Credit.



 
2.06
Termination or Reduction of Commitments.



The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the lesser of (x) the Aggregate
Commitments and (y) the Borrowing Base Amount as of such day and (iv) if, after
giving effect to any reduction of the Aggregate Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.


42

--------------------------------------------------------------------------------


 

 
2.07
Repayment of Loans.



(a)     The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.


(b)     The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date three (3) Business Days after such Loan is made and (ii) the
Maturity Date.



 
2.08
Interest.



(a)     Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.


(b)    (i) If any amount of principal of any Loan is not paid when due, whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


 (ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 

 
43

--------------------------------------------------------------------------------


 

 
2.09
Fees.



In addition to certain fees described in subsections (i) and (j) of
Section 2.03:


(a)     Unused Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, an unused
fee equal to (i) 0.15% times the Unused Committed Amount on each day that the
Total Outstandings exceed 50% of the actual daily amount of the Aggregate
Commitments then in effect (or, if terminated, in effect immediately prior to
such termination) and (ii) 0.25% times the Unused Committed Amount on each day
that the Total Outstandings are less than or equal to 50% of the actual daily
amount of the Aggregate Commitments then in effect (or, if terminated, in effect
immediately prior to such termination). The unused fee shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date. The unused fee shall be calculated quarterly in
arrears. The unused fee shall accrue at all times, including at any time during
which one or more of the conditions in Article IV is not met.


(b)     Other Fees.


(i) The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.


(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.



 
2.10
Computation of Interest and Fees.



All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
 
 
44

--------------------------------------------------------------------------------



 

 
2.11
Evidence of Debt.



(a)     The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.


(b)     In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.



 
2.12
Payments Generally; Administrative Agent’s Clawback.



(a)     General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.


(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.


45

--------------------------------------------------------------------------------


(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


46

--------------------------------------------------------------------------------


(d)     Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).


(e)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.



 
2.13
Sharing of Payments by Lenders.



If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).


47

--------------------------------------------------------------------------------


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.



 
2.14
Extension of Maturity Date.



(a)     Requests for Extension. The Borrower shall have the right, by written
notice to the Administrative Agent (who shall promptly notify the Lenders) not
earlier than 90 days and not later than 60 days prior to the Maturity Date then
in effect hereunder (the“Existing Maturity Date”), to extend the Maturity Date
an additional 364 days from the Existing Maturity Date. Notwithstanding anything
to the contrary contained in this Section 2.14, the Maturity Date may not be
extended for more than two (2) additional 364 day periods.


(b)     Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Maturity Date pursuant to this Section shall not
be effective with respect to any Lender unless:


(i) no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;


(ii) the representations and warranties contained in this Agreement are true and
correct on and as of the date of such extension and after giving effect thereto,
as though made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date);


(iii) on or before the Existing Maturity Date, the Administrative Agent shall
have received, on behalf of each of the Lenders, a fee in the amount of 0.20% on
each Lender’s Commitment as of the date of such extension; and


(iv) in addition to the foregoing conditions set forth in this clause (b), with
respect to the second 364 day extension of the Existing Maturity Date, on or
before such Existing Maturity Date, the Administrative Agent shall have
received, on behalf of each of the Lenders, updated appraisals, commissioned,
reviewed and approved by the Administrative Agent with respect to each Borrowing
Base Asset.


(c)     Conflicting Provisions. This Section shall supersede any provisions in
Section 10.01 to the contrary.



 
2.15
Increase in Commitments.



(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time, request an increase in the Aggregate Commitments by an
amount (for all such requests) not exceeding $80,000,000; provided that (i) any
such request for an increase shall be in a minimum amount of $10,000,000, and
(ii) the Borrower may make a maximum of three such requests. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).


48

--------------------------------------------------------------------------------


(b)     Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.


(c)     Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the L/C Issuer (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.


(d)     Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.


(e)     Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01, and (B) no Default exists. The Borrower
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.


(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 10.01 to the contrary.


49

--------------------------------------------------------------------------------




ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY



 
3.01
Taxes.



(a)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.


(b)     Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.


(c)     Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.


(d)     Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)     Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.


50

--------------------------------------------------------------------------------


Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:


(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,


(ii) duly completed copies of Internal Revenue Service Form W-8ECI,


(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or


(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.


(f)     Treatment of Certain Refunds. If the Administrative Agent, any Lender or
the L/C Issuer determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or the L/C Issuer in the event the Administrative Agent, such Lender or the L/C
Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
 

 
51

--------------------------------------------------------------------------------


 

 
3.02
Illegality.



If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.



 
3.03
Inability to Determine Rates.



If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan , or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.


52

--------------------------------------------------------------------------------


 

 
3.04
Increased Costs; Reserves on Eurodollar Rate Loans.



(a)     Increased Costs Generally. If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;


(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or


(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.


(b)     Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.


53

--------------------------------------------------------------------------------


(c)     Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.


(d)     Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).



 
3.05
Compensation for Losses.



Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
 
54

--------------------------------------------------------------------------------


 

 

 
3.06
Mitigation Obligations; Replacement of Lenders.



(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.


(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or in the case of a refusal by a Lender to consent to a proposed
change, waiver, discharge or termination with respect to this Agreement which
has been approved by the Required Lenders as provided in Section 10.01, the
Borrower may replace such Lender in accordance with Section 10.13.



 
3.07
Survival.



All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS



 
4.01
Conditions of Initial Credit Extension.



The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:


(a)     Loan Documents, Organizational Documents, Certificates, Etc. The
Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:


(i) executed counterparts of this Agreement and the other Loan Documents,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;


55

--------------------------------------------------------------------------------


(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;


(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;


(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;


(v) a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;


(vi) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(C) a calculation of the Consolidated Leverage Ratio as of the last day of the
fiscal quarter of CNL RPI most recently ended prior to the Closing Date;


(vii) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of CNL RPI ended on June 30, 2005, signed by a Responsible Officer of
the Borrower.


(b)     Opinions of Counsel. The Administrative Agent shall have received, in
each case dated as of the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent: 


(i) a favorable opinion of Lowndes, Drosdick, Doster, Kantor & Reed, P.A.,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters concerning the Loan Parties and the Loan Documents as
the Required Lenders may reasonably request; and


56

--------------------------------------------------------------------------------


(ii) a favorable opinion of special local counsel with respect to each Loan
Party not organized in the States of New York, Florida and Delaware and with
respect to each Borrowing Base Asset not located in the States of New York or
Florida.


                (c)   Evidence of Insurance. The Administrative Agent shall have
received copies of certificates of insurance of the Loan Parties evidencing
liability
and casualty insurance required to be maintained pursuant to the Loan Documents.


(d)  Perfection and Priority of Liens in the Personal Property Collateral. The
Administrative Agent shall have received:
 
(i) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent's sole discretion, to perfect the Administrative
Agent's security interest in the Collateral;


(ii) all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Equity Interests of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the law of the jurisdiction of incorporation of such Person);


(iii) duly executed estoppel letters, consents, notices and waivers as are
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;


(e)   Perfection and Priority of Liens in the Real Property Collateral. The
Administrative Agent shall have received:


(i) with respect to each of the Borrowing Base Assets, fully executed and
notarized (A) Mortgage Instruments and (B) Assignments of Leases;
 
(ii)  with respect to each of the Prime Care Properties, fully executed and
notarized amendments to existing Mortgage Instruments as may be reasonably
requested by the Administrative Agent;


(iii) in the case of each real property leasehold interest of any Loan Party
constituting a Borrowing Base Asset evidence that the applicable lease, a
memorandum of lease with respect thereto, or other evidence of such lease in
form and substance reasonably satisfactory to the Administrative Agent, has been
properly recorded in all places to the extent necessary or desirable, in the
reasonable judgment of the Administrative Agent, so as to enable the Mortgage
Instrument encumbering such leasehold interest to effectively create a valid and
enforceable first priority lien (subject to Permitted Liens and required
landlord consents) on such leasehold interest in favor of the Administrative
Agent (or such other Person as may be required or desired under local law) for
the benefit of Lenders;


57

--------------------------------------------------------------------------------


(iv) with respect to each Operating Agreement, each Cash Management Agreement
and each Pooling Agreement with respect to any Borrowing Base Asset, an
assignment thereof in favor of the Administrative Agent and a subordination,
non-disturbance and attornment agreement;


(v) maps or plats of an as-built survey of the sites of the real property
covered by the Mortgage Instruments;


(vi) appraisals, commissioned, reviewed and approved by the Administrative Agent
with respect to each Borrowing Base Asset;


(vii) evidence as to the compliance of each Borrowing Base Asset with applicable
zoning and use requirements;


(viii) title insurance policies or appropriate endorsements to existing title
insurance policies with respect to each of the Borrowing Base Assets (the
“Mortgage Policies”), along with copies of all exceptions to title referenced in
such policies, such policies to (A) be in amounts acceptable to the
Administrative Agent with respect to any particular Borrowing Base Asset, (B)
from insurance companies acceptable to the Administrative Agent, (C) include
such available endorsements and reinsurance as the Administrative Agent may
require and (D) otherwise satisfy the title insurance requirements of the
Administrative Agent;


(ix) evidence as to (A) whether any Borrowing Base Asset (or the real property
which is the subject of such Borrowing Base Asset) is in an area designated by
the Federal Emergency Management Agency as having special flood or mud slide
hazards (a “Flood Hazard Property”) and (B) if any Borrowing Base Asset is a
Flood Hazard Property, (1) whether the community in which such Borrowing Base
Asset is located is participating in the National Flood Insurance Program,
(2) the applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (a) as to the fact that such
Borrowing Base Asset is a Flood Hazard Property and (b) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (3) copies of insurance policies or
certificates of insurance evidencing flood insurance satisfactory to the
Administrative Agent and naming the Administrative Agent as sole loss payee on
behalf of the Lenders under a standard mortgagee endorsement; and


(x) to the extent requested by the Administrative Agent, tenant estoppel
certificates and subordination, non-disturbance and attornment agreements with
respect to each of the Borrowing Base Assets which are leased in their entirety
to lessees, each in form and substance acceptable to the Administrative Agent.


58

--------------------------------------------------------------------------------


(f)     Opening Borrowing Base Certificate. The Administrative Agent shall have
received a duly completed Borrowing Base Certificate as of the Closing Date
signed by a Responsible Officer of the Borrower.


(g)     Material Contracts. The Administrative Agent shall have received a copy
of each Material Contract. 


(h)     Amendments to Pooling Agreements. The Administrative Agent shall have
received evidence that the Horizon Bay RP8 Pooling Agreement, dated as of
February 6, 2004 and such other Pooling Agreements related thereto have been
amended in form and substance satisfactory to the Administrative Agent. 


(i)     Environmental Reports. The Administrative Agent shall have received
copies of the most recent environmental reports or assessments in the possession
of the Borrower or any other Loan Party with respect to the environmental
condition of each of the Borrowing Base Assets and any other earlier or
supplemental reports or assessments in the possession of the Borrower or any
other Loan Party requested by the Administrative Agent in connection therewith.


(j)     Amendment and Restatement of Existing Credit Agreement. The
Administrative Agent shall have received evidence that the Existing Credit
Agreement shall have been amended and restated and replaced by this Agreement.


(k)     Termination of Existing Indebtedness. The Administrative Agent shall
have received evidence that all Indebtedness, other than Indebtedness permitted
by Section 7.02 hereunder, has been or concurrently with the Closing Date is
being terminated and all Liens securing obligations under such Indebtedness have
been or concurrently with the Closing Date are being released;


(l)     Fees. Any fees required to be paid on or before the Closing Date shall
have been paid.


(m)     Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date.


(n)     Material Adverse Effect. No material adverse change shall have occurred
since December 31, 2004, in the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise), or prospects of (i)
CNL RPI, (ii) the Borrower or (iii) CNL RPI and its Subsidiaries taken as a
whole or in the material facts and information regarding such entities as
represented in writing prior to the Closing Date.


(o)     Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender, including
information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, material contracts, debt
agreements, property ownership and contingent liabilities of the Consolidated
Parties.


59

--------------------------------------------------------------------------------


Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.



 
4.02
Conditions to all Credit Extensions.



The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:


(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.


(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.


(c) Immediately after giving effect to any Request for Credit Extension, the
Total Outstandings shall not exceed the lesser of (x) the Aggregate Commitments
and (y) the Borrowing Base Amount for such date.


(d) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a),
(b) and (c) have been satisfied on and as of the date of the applicable Credit
Extension.


60

--------------------------------------------------------------------------------


 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES


Each of the Loan Parties represents and warrants to the Administrative Agent and
the Lenders that:



 
5.01
Existence, Qualification and Power.



Each Loan Party (a)  is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals necessary to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i), or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.



 
5.02
Authorization; No Contravention.



The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.



 
5.03
Governmental Authorization; Other Consents.



Except for filings necessary to perfect the Administrative Agent’s security
interest in the Collateral and approvals, consents, exemptions, authorizations
or other actions that have been obtained prior to the Closing Date, no approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.



 
5.04
Binding Effect.



This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms.
 
61

--------------------------------------------------------------------------------


 

 
5.05
Financial Statements; No Material Adverse Effect; No Internal Control Event.



(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of CNL RPI
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of CNL RPI and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.


(b) The unaudited consolidated balance sheet of CNL RPI and its Subsidiaries
dated June 30, 2005, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of CNL RPI and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.


(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.


(d) Since the date of the Audited Financial Statements, no Internal Control
Event has occurred that has not been remedied by the Borrower and/or the
applicable Loan Party in a manner satisfactory to the Required Lenders.



 
5.06
Litigation.



There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Loan Party after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.



 
5.07
No Default.



Neither the CNL RPI, the Borrower nor any of its Subsidiaries is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
 
62

--------------------------------------------------------------------------------



 

 
5.08
Ownership of Property; Liens.



Each of CNL RPI, the Borrower and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The property of each of the Loan
Parties is subject to no Liens, other than Liens permitted by Section 7.01.



 
5.09
Environmental Compliance.



Except as disclosed and described in those reports, assessments or notices
provided by the Borrower or any Loan Party in connection with Section 4.01(i)
hereto:


(a) Each of the Borrowing Base Assets (or the real property which is the subject
of such Borrowing Base Asset) and all operations with respect to such Borrowing
Base Asset are in compliance with all applicable Environmental Laws, there is no
violation of Environmental Law, or other condition, requiring the applicable
Loan Party to take any action, including, without limitation, investigation,
cleanup, remediation or removal of such violation or condition, under applicable
Environmental Laws, and there are no conditions relating to such Borrowing Base
Assets or the Businesses that could give rise to liability (including, without
limitation, liability to conduct any investigation, removal or remediation of
any Hazardous Materials) under any applicable Environmental Laws.


(b) None of the Borrowing Base Assets (or the real property which is the subject
of such Borrowing Base Asset) contain, or has previously contained, any
Hazardous Materials at, on or under the location with respect to such Borrowing
Base Asset in amounts or concentrations that constitute or constituted a
violation of, or could give rise to liability under, Environmental Laws.


(c) No Loan Party has received any written or oral notice of, or inquiry from
any Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Borrowing Base
Assets (or the real property which is the subject of such Borrowing Base Asset)
or the businesses conducted thereon, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.


(d) Hazardous Materials have not been transported or disposed of from the
location of any of the Borrowing Base Assets (or the real property which is the
subject of such Borrowing Base Asset), or generated, treated, stored or disposed
of at, on or under any of the locations of such Borrowing Base Assets (or the
real property which is the subject of such Borrowing Base Asset) or any other
location, in each case by or on behalf of any Loan Party in violation of, or in
a manner that could give rise to liability under, any applicable Environmental
Law.




63

--------------------------------------------------------------------------------




(e) No judicial proceeding or governmental or administrative action is pending
or, to the best knowledge of any of the Responsible Officers of the Loan
Parties, threatened, under any Environmental Law or relating to any Hazardous
Material to which any Loan Party is or will be named as a party, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to any Loan Party, the Borrowing Base Assets
(or the real property which is the subject of such Borrowing Base Asset) or the
Businesses.


(f) There has been no release (as such term is defined for purposes of CERCLA),
or threat of release, of Hazardous Materials at or from the location of the
Borrowing Base Assets (or the real property which is the subject of such
Borrowing Base Asset) or arising from or related to the operations (including,
without limitation, disposal) of any Loan Party in connection with such
Borrowing Base Assets (or the real property which is the subject of such
Borrowing Base Asset) or otherwise in connection with the businesses conducted
thereon, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.



 
5.10
Taxes.



Each of the Loan Parties has filed (or obtained an extension to file) all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against CNL RPI, the Borrower or any of their
Subsidiaries that would, if made, have a Material Adverse Effect.



 
5.11
ERISA Compliance.



(a) Except as could not reasonably be expected to have a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws. Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto and, to the best knowledge of any Loan Party,
nothing has occurred which would prevent, or cause the loss of, such
qualification. Each Loan Party and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.


(b) There are no pending or, to the best knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.




64

--------------------------------------------------------------------------------


(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither CNL RPI, he
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.



 
5.12
Margin Regulations; Investment Company Act; Public Utility Holding Company Act.



(a) No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.


(b) No Loan Party nor any Subsidiary of any Loan Party (i) is a “holding
company,” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, or (ii) is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.



 
5.13
Disclosure.



No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.




65

--------------------------------------------------------------------------------




 



 
5.14
Compliance with Laws.



Each Loan Party and each of its Subsidiaries is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.



 
5.15
Borrowing Base Assets; Leases and Tenants.



(a) Part I of Schedule 5.15 (as updated pursuant to the terms hereof through the
delivery of a Compliance Certificate) is a true and complete list as of the
Closing Date of (i) the street address of each Borrowing Base Asset, (ii) the
Loan Party which owns each such Borrowing Base Asset, (iii) the facility type of
each such Borrowing Base Asset, (iv) the lease(s) to which each such Borrowing
Base Asset is subject, (v) the name and address of the Tenant of each such
Borrowing Base Asset and (vi) the name and address of operator of each such
Borrowing Base Asset. Except for those Borrowing Base Assets identified as Prime
Care Properties on Schedule 5.15, the applicable Loan Party has a fee simple
title to each Borrowing Base Asset listed on Schedule 5.15 hereto. Each parcel
of real property identified on Part I of Schedule 5.15 is a Real Property Asset
that qualifies as a Borrowing Base Asset pursuant to the terms hereof and which
is subject to a first priority lien (subject to Permitted Liens) in favor of the
Administrative Agent (for the benefit of the Lenders) pursuant to a
properly-recorded Mortgage Instrument and Assignment of Leases.


(b) Part II of Schedule 5.15 (as updated pursuant to the terms hereof through
the delivery of a Compliance Certificate) is a true and complete list of the
names and addresses of all Tenants with respect to any Borrowing Base Asset (and
in the case of the Prime Care Lease, each Tenant of each real property asset
which is the subject of the Prime Care Lease) who are (i) delinquent in paying
any franchise, business, intangible, personal property taxes or real estate
taxes due beyond the earlier of the applicable grace period with respect
thereto, if any, and 60 days and/or (ii) the subject of any Debtor Relief Law.
(c) Part III of Schedule 5.15 (as updated pursuant to the terms hereof through
the delivery of a Compliance Certificate) properly identifies all Facility
Leases in existence as of the date hereof with respect to the Borrowing Base
Assets, together with the applicable Tenant and the remaining term of each such
Facility Lease.


(d) Part IV of Schedule 5.15 (as updated pursuant to the terms hereof through
the delivery of a Compliance Certificate) properly sets forth all subleases with
respect to the Facility Leases relating to any of the Borrowing Base Assets, the
termination of which could result in a material adverse effect on the applicable
Tenant’s ability to continue to make scheduled payments to the applicable
Borrower under the applicable Facility Lease, together with the applicable
tenant with respect thereto, the remaining term of the sublease and whether or
not such tenant is current on payments due thereunder.



 
5.16
Material Contracts.



Schedule 5.16 (as updated pursuant to the terms hereof through the delivery of a
Compliance Certificate) is a true, correct and complete listing of all Material
Contracts as of the Closing Date (other than those set forth on Part IV of
Schedule 5.15). No event of default, or event or condition which with the giving
of notice, the lapse of time, a determination of materiality, the satisfaction
of any other condition or any combination of the foregoing, would constitute
such an event of default, exists with respect to any such Material Contract. 
 
66

--------------------------------------------------------------------------------



 

 
5.17
Status of Loan Parties.



Each of the Loan Parties (other than CNL RPI and CNL Retirement TRS Corp.) are
Qualified REIT Subsidiaries and CNL RPI is qualified as a REIT.



 
5.18
Anti-Terrorism Laws.



None of the Loan Parties, nor any of their respective Affiliates is a Prohibited
Person. None of the Loan Parties nor any of their respective Affiliates, any of
their respective brokers or other agents, has to their actual knowledge, (i)
conducted any business or has engaged in any transaction or dealing with any
Prohibited Person, including making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person, (ii) dealt or
otherwise has engaged in any transaction relating to, any property or interests
in property blocked pursuant to the Executive Order; or (iii) engaged in or has
conspired to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in the Executive Order or the Patriot Act.


 
ARTICLE VI
 
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations not due and payable), or any Letter of Credit shall
remain outstanding, the Loan Parties shall and shall cause each of their
respective Subsidiaries (provided that the covenants set forth in Sections 6.01,
6.02, 6.03, 6.06, 6.07, 6.09, 6.10, 6.11, 6.14 and 6.15 shall not be applicable
to any Subsidiary that is a non-Loan Party) to:



 
6.01
Financial Statements.



Deliver to the Administrative Agent (and the Administrative Agent shall
disseminate such information pursuant to the terms of Section 6.02 hereof), in
form and detail satisfactory to the Administrative Agent and the Required
Lenders:


(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of CNL RPI (or, if earlier, the date that is five (5) days after the
reporting date for such information required by the SEC), (commencing with the
fiscal year ended December 31, 2005), (i) a consolidated balance sheet of CNL
RPI and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by (x) a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit and
(y) an attestation report of such Registered Public Accounting Firm as to the
Borrower’s internal controls pursuant to Section 404 of Sarbanes-Oxley
expressing a conclusion to which the Required Lenders do not object and (ii)
with respect to each Borrowing Base Asset (and in the case of the Prime Care
Lease, each real property asset which is the subject of the Prime Care Lease),
the statements of operations for such fiscal year for each such Borrowing Base
Asset; and


67

--------------------------------------------------------------------------------


(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of CNL RPI (or, if
earlier, the date that is five (5) days after the reporting date for such
information required by the SEC), (commencing with the fiscal quarter ended June
30, 2005), (i) a consolidated balance sheet of CNL RPI and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of CNL RPI and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes and (ii) with respect to
each Borrowing Base Asset, the statements of operations for such fiscal quarter
for each such Borrowing Base Asset; and


(c) as soon as available, but in any event not later than March 31 of each
fiscal year of CNL RPI (commencing with the fiscal year ended December 31,
2005), (i) with respect to CNL RPI, pro forma financial statements and operating
budgets for such fiscal year and (ii) with respect to each of the Loan Parties
which owns a Borrowing Base Asset (and in the case of the Prime Care Lease, each
real property asset which is the subject of the Prime Care Lease), operating
property level budgets for such fiscal year.


As to any information contained in materials furnished pursuant to
Section 6.02(e), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.



 
6.02
Certificates; Other Information.



Deliver to the Administrative Agent (and the Administrative Agent shall
disseminate such information pursuant to the terms of Section 6.02 hereof), in
form and detail satisfactory to the Administrative Agent and the Required
Lenders:


68

--------------------------------------------------------------------------------


(a) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal quarter ended June 30, 2005), a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower;


(b) Borrowing Base Certificate. As soon as available, and in any event within 45
days after the end of each fiscal quarter, a Borrowing Base Certificate
calculated as of the end of the immediately prior fiscal quarter, duly completed
and executed by a Responsible Officer of the Borrower; provided, however, the
Borrower may, at its option, provide an updated Borrowing Base Certificate more
frequently than quarterly;


(c) Occupancy Rate Report. As soon as available, and in any event within 45 days
after the end of each fiscal quarter, Occupancy Rate calculations concerning
each of the then-existing Borrowing Base Assets;


(d) Auditor Reports. Promptly after any request by the Administrative Agent or
any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of CNL RPI by independent accountants in connection with
the accounts or books of CNL RPI or any Subsidiary, or any audit of any of them;


(e) SEC Reports; Shareholder Communications. Promptly after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934, and not otherwise required to
be delivered to the Administrative Agent pursuant hereto;


(f) SEC Notices. Promptly, and in any event within five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and


(g) Other Information. Promptly, such additional information regarding the
business, financial or corporate affairs of CNL RPI or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.


69

--------------------------------------------------------------------------------


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to CNL RPI or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to CNL RPI or its securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”



 
6.03
Notices.



Promptly notify the Administrative Agent (and the Administrative Agent shall
disseminate such information pursuant to the terms of Section 6.02 hereof), of:


(a) of the occurrence of any Default;


70

--------------------------------------------------------------------------------


(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of CNL RPI, Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
CNL RPI, the Borrower or any Subsidiary and any Governmental Authority; or (iii)
the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party;


(c) of the occurrence of any ERISA Event;


(d) of any material change in accounting policies or financial reporting
practices by CNL RPI or any of its Subsidiaries;


(e) of the occurrence of any Internal Control Event;


(f) of any change in the chief operating officer, chief executive officer or
chief financial officer or executive vice president of acquisitions and finance
of CNL RPI, either of the Parents or the Borrower;


(g) of any default by any Loan Party under any Material Contract; and


(h) of any material insurance claims (on a quarterly basis) and proceeds
(including those generated from business interruption insurance) with respect to
or in connection with any of the Borrowing Base Assets.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.



 
6.04
Payment of Obligations.



Pay and discharge as the same shall become due and payable, all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by CNL RPI or the applicable Subsidiary.



 
6.05
Preservation of Existence, Etc.



(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.03 or 7.04; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
 
71

--------------------------------------------------------------------------------



 

 
6.06
Maintenance of Properties.



In addition to the requirements hereunder and in any of the other Loan
Documents, cause each respective lessee to (a) maintain, preserve and protect
all Borrowing Base Assets (or the real property which is the subject of such
Borrowing Base Asset) and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.



 
6.07
Maintenance of Insurance.



(a) Maintain, or with respect to any Borrowing Base Asset leased by the Borrower
to a lessee (including, without limitation, leased to Prime Care pursuant to the
Prime Care Lease), cause such lessee, to maintain, insurance with financially
sound and reputable insurance companies, not Affiliates of the Borrower, against
such risks and in such amounts as is customarily maintained by Persons engaged
in, owning or operating similar types of properties in the applicable location
or as may be required by applicable Laws, and the Borrower will from time to
time deliver to the Administrative Agent upon its request, or to any Lender upon
request through the Administrative Agent, a detailed list, together with copies
of certificates of the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby. The Borrower
will deliver to the Administrative Agent (i) upon request of any Lender through
the Administrative Agent from time to time full information as to the insurance
carried (ii) within 15 days of receipt of notice from any insurer a copy of any
notice of cancellation or material change in coverage from that existing on the
date hereof and (iii) promptly upon receipt, notice of any cancellation or
nonrenewal of coverage by any Loan Party thereof.


(b) In the event that any Loan Party receives net cash proceeds in excess of
$5,000,000 in aggregate amount during any fiscal year (“Excess Proceeds”) on
account of any loss of, damage to or destruction of, or any condemnation or
other taking for public use of, any Borrowing Base Assets for which such Loan
Party is not required under the applicable lease to apply to rebuild (an
“Involuntary Disposition”), such Loan Party shall, promptly (and in no case
later than 5 business days) following the date of receipt of such net cash
proceeds, apply (or cause to be applied) an amount equal to such Excess Proceeds
to prepay the Loans and to the extent the Loans have been paid in full, to Cash
Collateralize the L/C Obligations in an amount equal to the then outstanding
Letters of Credit in accordance with the terms of Section 2.05(c)(ii). All
insurance proceeds shall be subject to the security interest of the
Administrative Agent (for the benefit of the Lenders) under the Collateral
Documents.



 
6.08
Compliance with Laws.



Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
 
72

--------------------------------------------------------------------------------



 

 
6.09
Books and Records.



Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of CNL RPI
and its Subsidiaries, as the case may be.



 
6.10
Inspection Rights.



Permit (subject to applicable lease and operating agreements), representatives
or agents of any Lender or the Administrative Agent, from time to time, and, if
no Event of Default shall have occurred and be continuing, after reasonable
prior notice, as often as may be reasonably requested, but only during normal
business hours to: (a) visit and inspect all Borrowing Base Assets (or the real
property which is the subject of such Borrowing Base Asset) to the extent any
such right to visit or inspect is within the control of such Person; (b) inspect
and make extracts from their respective books and records, including but not
limited to management letters prepared by independent accountants; and (c)
discuss with its principal officers, and its independent accountants, its
business, properties, condition (financial or otherwise), results of operations
and performance. If requested by the Administrative Agent, the Loan Parties, as
appropriate, shall execute an authorization letter addressed to its accountants
authorizing the Administrative Agent or any Lender to discuss the financial
affairs of such Loan Party with its accountants.



 
6.11
Use of Proceeds.



Use the proceeds of the Credit Extensions for general corporate purposes not in
contravention of any Law or of any Loan Document.



 
6.12
Distributions of Income to the Borrower.



Subject to any encumbrances or restrictions permitted by Section 7.07, cause
each of the Subsidiaries of the Borrower to distribute (directly or indirectly
through any intermediate Subsidiaries) to the Borrower and pro rata to holders
of Equity Interests in such Subsidiaries, not less frequently than once each
calendar quarter (whether in the form of dividends, distributions or otherwise)
all profits, proceeds or other income relating to or arising from its
Subsidiaries’ use, operation, financing, refinancing, sale or other disposition
of their respective assets and properties after (a) the payment by each
Subsidiary of its debt service and operating expenses (including any portion of
debt service and operating expenses allocable to such Subsidiary) and (b) the
establishment of reasonable reserves for the payment of operating expenses not
paid on at least a quarterly basis and capital improvements to be made to such
Subsidiary’s assets and properties approved by such Subsidiary in the ordinary
course of business consistent with its past practices.
 
73

--------------------------------------------------------------------------------



 

 
6.13
REIT Status.



(a) Retain Qualified REIT Subsidiary status with respect to each of the Loan
Parties (other than CNL RPI and CNL Retirement TRS Corp.) and each of the other
Subsidiaries of CNL RPI.


(b) Maintain REIT status with respect to CNL RPI.



 
6.14
New Subsidiaries.



Upon the acquisition, incorporation or other creation of any direct or indirect
Subsidiary of the Borrower which owns or is to own a Borrowing Base Asset, cause
such Subsidiary to execute and deliver to the Administrative Agent a Joinder
Agreement on or before the deadline for the delivery of the next Compliance
Certificate pursuant to Section 6.02 and cause such Subsidiary to deliver such
other documentation as the Administrative Agent may reasonably request in
connection with the foregoing, including, without limitation, certified
resolutions and other organizational and authorizing documents of such
Subsidiary, favorable opinions of counsel to such Subsidiary (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to above), all in form, content and scope reasonably
satisfactory to the Administrative Agent. Notwithstanding anything to the
contrary contained herein, if a Loan Party hereunder is a Loan Party solely as a
result of its direct or indirect ownership of a Borrowing Base Asset, ceases to
directly or indirectly own such Real Property Asset or such Real Property Asset
no longer constitutes a Borrowing Base Asset, such Loan Party shall, upon
written request to the Administrative Agent, be released as a Loan Party
hereunder.



 
6.15
Pledged Assets.



The Borrower at all times will or will cause the applicable Loan Party to
subject all Borrowing Base Assets to first priority Liens (subject in any case
to Permitted Liens) in favor of the Administrative Agent to secure the
Obligations pursuant to the terms and conditions of the Collateral Documents and
such other additional security documents as the Administrative Agent shall
reasonably request, and (ii) deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, appropriate UCC-1 financing statements, real
estate title insurance policies each in a form and in amounts acceptable to the
Administrative Agent, surveys, environmental reports, landlord’s waivers,
certified resolutions and other organizational and authorizing documents of such
Person, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
liens thereunder) and other items of the types required to be delivered pursuant
to Section 4.01(d) and (e), all in form, content and scope reasonably
satisfactory to the Administrative Agent.



 
6.16
Financial Covenants.

 

 
74

--------------------------------------------------------------------------------


(a) Consolidated Fixed Charge Coverage Ratio. The Consolidated Fixed Charge
Coverage Ratio as of the end of any fiscal quarter of CNL RPI shall be greater
than or equal to 2.00 to 1.00.


(b) Consolidated Tangible Net Worth. The Consolidated Tangible Net Worth at any
time shall not be less than the sum of (i) $1,665,395,200 plus (ii) an amount
equal to 90% of the aggregate increases in Shareholders’ Equity of CNL RPI and
its Subsidiaries after the date hereof by reason of the issuance and sale of
Equity Interests of CNL RPI or any Subsidiary (other than issuances to CNL RPI
or a wholly-owned Subsidiary), including upon any conversion of debt securities
of CNL RPI into such Equity Interests.


(c) Consolidated Leverage Ratio. The Consolidated Leverage Ratio as of the end
of any fiscal quarter of CNL RPI shall not be greater than 0.60 to 1.00.


(d) Distribution Limitation. CNL RPI shall not declare or make cash
distributions to their shareholders during any fiscal quarter of CNL RPI in an
aggregate amount in excess of 95% of Funds From Operations for such fiscal
quarter (or such greater amount as is required to maintain REIT status).


(e) Minimum Utilization. The Total Outstandings hereunder shall not be less than
$75,000,000 (subject to the mandatory prepayment provisions set forth in Section
2.05(c)(i) if the Borrowing Base Amount is less than or equal to $75,000,000).



 
6.17
Anti-Terrorism Laws.



None of the Loan Parties nor any of their respective Affiliates (i) will conduct
any business or will engage in any transaction or dealing with any Prohibited
Person, including making or receiving any contribution of funds, goods or
services to or for the benefit of any Prohibited Person, (ii) will deal in, or
will engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order; or (iii) will engage in or
will conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order or the Patriot Act. Borrower covenants and
agrees to execute and/or deliver to Administrative Agent any certification or
other evidence requested from time to time by Administrative Agent in its sole
discretion, confirming Borrower's compliance with this Section including,
without limitation, any documentation which is necessary for ongoing compliance
with any anti-money laundering Laws applicable to any Lender.


 
ARTICLE VII
NEGATIVE COVENANTS


The Loan Parties hereby covenant and agree that so long as any Lender shall have
any Commitment hereunder, any Loan or other Obligation hereunder shall remain
unpaid or unsatisfied (other than contingent indemnification obligations not due
and payable), or any Letter of Credit shall remain outstanding:
 
75

--------------------------------------------------------------------------------



 

 
7.01
Liens.



CNL RPI shall not create any Lien upon the Equity Interests of either of the
Parents, the Borrower or any Subsidiary Guarantor and no Subsidiary Guarantor
shall create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (each a “Permitted Lien”):


(a) Liens pursuant to any Loan Document;


(b) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 45 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;


(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(e) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


(f) easements, rights-of-way, restrictions and other similar encumbrances
(including, without limitation leases or subleases of immaterial portions of any
Property) affecting real property which, in the aggregate, are not substantial
in amount, and which do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;


(g) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);


(h) Liens in existence as of the Closing Date and, with respect to the Borrowing
Base Assets, as set forth on the title policies (or updates thereto) delivered
in connection herewith;


(i) Liens pursuant to a Precautionary Mortgage, provided all rights of the
lessor/mortgagee under such Precautionary Mortgage have been assigned to the
Administrative Agent as additional collateral for the Obligations.
 
76

--------------------------------------------------------------------------------



 

 
7.02
Indebtedness.



No Subsidiary Guarantor shall create, incur, assume or suffer to exist any
Indebtedness, except:


(a) Indebtedness under the Loan Documents;


(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;


(c) unsecured intercompany Indebtedness of any Subsidiary Guarantor to any other
Loan Party; provided, that such Indebtedness shall be expressly subordinate in
all respect to the Obligations on terms reasonably acceptable to the
Administrative Agent; and


(d) Indebtedness in the form of Guarantees by a Subsidiary Guarantor of the
Indebtedness of the Subsidiaries of such Subsidiary Guarantor.



 
7.03
Fundamental Changes.



No Loan Party shall merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom (a) any Subsidiary Guarantor may merge
or consolidate with any other Subsidiary Guarantor, (b) any Subsidiary of CNL
RPI which is not a Loan Party may be merged or consolidated with or into any
Loan Party provided that such Loan Party shall be the continuing or surviving
corporation, (c) any non-Loan Party may be merged or consolidated with or into
any other non-Loan Party, (d) the Borrower may merge or consolidate with or into
another Person; provided that the Borrower shall be the continuing or surviving
Person and (e) CNL RPI may merge or consolidate with or into another Person
(other than the Borrower and any other Subsidiary Guarantor that owns a
Borrowing Base Asset); provided that CNL RPI shall be the continuing or
surviving Person.



 
7.04
Dispositions.



(a) No Loan Party shall make any sale, lease, transfer or other disposition of
any Borrowing Base Asset, except to the extent permitted pursuant to
Section 7.11 hereof.


(b) No Loan Party shall make any sale, lease, transfer or other disposition of
any of assets of CNL RPI and its Subsidiaries on a consolidated basis unless (A)
such sale, lease, transfer or other disposition is performed in the ordinary
course of such Loan Party’s business or (B) the consideration paid in connection
with such other material assets (1) is in cash or cash equivalents, (2) is in an
amount not less than the fair market value of the Property disposed of and (3)
the aggregate net book value of all of the assets sold or otherwise disposed of
by CNL RPI and its Subsidiaries on a consolidated basis in all such transactions
after the Closing Date does not at any time exceed an amount equal to twenty
percent (20%) of Consolidated Total Assets as at the end of the immediately
preceding fiscal quarter.
 

 
77

--------------------------------------------------------------------------------


(c) CNL RPI shall not, in any case, transfer, sell, lease, pledge or otherwise
dispose of the Equity Interests of either of the Parents held by it nor shall
the Parents transfer, sell, lease, pledge or otherwise dispose of the Equity
Interests of the Borrower held by it, nor shall the Borrower transfer, sell,
lease, pledge or otherwise dispose of the Equity Interests of any of the
Subsidiary Guarantors directly or indirectly held by it (other than pursuant to
this Agreement), in each case, without the prior written consent of the
Administrative Agent (which consent may be granted or withheld in the reasonable
discretion of the Administrative Agent).



 
7.05
Change in Nature of Business.



No Loan Party shall engage in any material line of business substantially
different from those lines of business conducted by such Loan Party on the date
hereof or any business substantially related or incidental thereto.



 
7.06
Transactions with Affiliates.



No Loan Party shall enter into any transaction of any kind with any Affiliate of
CNL RPI, whether or not in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to the applicable Loan Party as
would be obtainable by such Loan Party at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to transactions between or among the Loan Parties
and the following shall in any event be permitted: (i) advances of working
capital to any Loan Party, (ii) transactions permitted by this Agreement and
(iii) normal compensation, indemnities and reimbursement of reasonable expenses
of officers and directors (including stock incentive option plans and agreements
related thereto).



 
7.07
Burdensome Agreements.



(a) No Loan Party shall enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that encumbers or restricts the ability of
any such Loan Party to (i) pay dividends or make any other distributions to any
Loan Party on such Person's Equity Interests or with respect to any other
interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Loan Party, (iii) make loans or
advances to any Loan Party, (iv) sell, lease or transfer any of its Property to
any Loan Party or (v) except in respect of any Subsidiary which is not a Loan
Party, (A) pledge its Property pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof or (B) act as a Loan
Party pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (a)(i)-(v) above) for (1) this Agreement and the other
Loan Documents, (2) any Permitted Lien or any document or instrument governing
any Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien or (3) customary
restrictions and conditions contained in any agreement relating to the sale of
any Property permitted under Section 7.04 pending the consummation of such sale.


78

--------------------------------------------------------------------------------


(b) No Loan Party shall enter into any Contractual Obligation that prohibits or
otherwise restricts the existence of any Lien upon any of its Property in favor
of the Administrative Agent (for the benefit of the Lenders) for the purpose of
securing the Obligations, whether now owned or hereafter acquired, or requiring
the grant of any security for any obligation if such Property is given as
security for the Obligations, except (i) in connection with any Permitted Lien
or any document or instrument governing any Permitted Lien, provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien and (ii) pursuant to customary restrictions and
conditions contained in any agreement relating to the sale of any Property
permitted under Section 7.04, pending the consummation of such sale.



 
7.08
Modifications to Material Contracts.



No Loan Party shall enter into, without the prior written consent of the
Required Lenders, any amendment or modification to any Material Contract or
cancel or terminate any Material Contract prior to its stated maturity to the
extent such amendment or modification is detrimental to the Lenders. For the
avoidance of doubt, the granting of consents to leases or subleases of
immaterial portions of any Borrowing Base Asset which do not interfere in any
material respect with such Borrowing Base Asset or the business of such Loan
Party shall not be deemed an “amendment or modification” for purposes of this
Section 7.08.



 
7.09
Ownership of Subsidiaries.



Notwithstanding any other provisions of this Agreement to the contrary, no Loan
Party shall (i) permit any Person other than a Loan Party to own any Equity
Interests of any Loan Party (other than CNL RPI), or (ii) other than Liens
pursuant to any Loan Documents, permit, create, incur, assume or suffer to exist
any Lien on any Equity Interest of any Loan Party or the Property of any Loan
Party (other than Liens granted by a Loan Party of the Equity Interest of a
Person that is not a Loan Party).



 
7.10
Use of Proceeds.



No Loan Party shall use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.



 
7.11
Addition/Replacement of Borrowing Base Assets.



(a) The Borrower may not include additional Real Property Assets as Borrowing
Base Assets hereunder, except to the extent (i) such additional Real Property
Assets satisfy the requirements set forth in the definition of Borrowing Base
Assets (including without limitation evidence satisfactory to the Required
Lenders as to the value of such additional Real Property Assets), (ii) the
Required Lenders have approved such additional Real Property Assets as Borrowing
Base Assets, such approval not to be unreasonably withheld and (iii) the value
of the Borrowing Base Assets added in any fiscal year pursuant to this Section
7.11(a) shall not exceed $75,000,000 in the aggregate.


79

--------------------------------------------------------------------------------


(b) The Borrower may not release any Borrowing Base Asset from the Liens and
security interests of the Administrative Agent hereunder and under the
Collateral Documents relating thereto, except to the extent that (i) the
Borrower provides to the Administrative Agent a written notice requesting the
release of one or more Borrowing Base Assets, (ii) after giving effect to any
such release and the removal of such Borrowing Base Asset from the calculation
of the Borrowing Base Amount, the outstanding principal amount of Obligations
shall not exceed the revised Borrowing Base Amount, (iii) no Default or Event of
Default shall exist immediately after giving effect thereto and (iv) the value
of the Borrowing Base Assets released in any fiscal year pursuant to this
Section 7.11(b) shall not exceed $75,000,000 in the aggregate. Upon satisfaction
of the foregoing provisions of this Section 7.11(b), the Administrative Agent
will, at the Borrower’s expense, deliver to the Borrower or such Loan Party such
documentation as is reasonably necessary to evidence the release of the
Administrative Agent's security interest, if any, in such assets or Equity
Interests. In addition to the foregoing, if a Loan Party hereunder is a Loan
Party solely as a result of its ownership of a Borrowing Base Asset, ceases to
own such Real Property Asset or such Real Property Asset no longer constitutes a
Borrowing Base Asset, such Loan Party shall, upon written request to the
Administrative Agent, be released as a Loan Party hereunder.
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES



 
8.01
Events of Default.



Any of the following shall constitute an Event of Default:


(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the earlier of (A) the date any Loan Party becomes aware and (B)
the date any Loan Party has received notice from the Administrative Agent of any
other amount payable hereunder or under any other Loan Document; or


(b) Specific Covenants. Any Loan Party fails to perform or observe any
applicable term, covenant or agreement contained in any of Section 6.01, 6.02,
6.03, 6.05, 6.07, 6.08 6.10, 6.11, 6.12, 6.13, 6.14, 6.15 or 6.16, Article VII,
or Section 11.01; or


(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days from the date that is the earlier of (i) the date any Loan
Party becomes aware of such failure and (ii) the date any Loan Party has
received notice from the Administrative Agent; or


80

--------------------------------------------------------------------------------


(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or


(e) Cross-Default. (i) Any Loan Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $500,000 with respect to any Loan Party other than CNL RPI and the
Borrower and $15,000,000 with respect to CNL RPI or the Borrower, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any Loan Party is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Loan Party is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
any Loan Party (other than CNL RPI and the Borrower) as a result thereof is
greater than $500,000 and owed by CNL RPI or the Borrower is greater than
$15,000,000; or


(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or


81

--------------------------------------------------------------------------------


(g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 45 days
after its issue or levy; or


(h) Judgments. There is entered against any Loan Party (i) a final judgment or
order for the payment of money in an aggregate amount exceeding $5,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or


(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000; or


(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or


(k) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of any Loan Party which exceeds,
individually or together with all other such warrants, writs, executions and
processes, $5,000,000 in amount and such warrant, writ, execution or process
shall not be discharged, vacated, stayed or bonded for a period of 30 days; or


(l) Change of Control. There occurs any Change of Control.
 
82

--------------------------------------------------------------------------------



 

 
8.02
Remedies Upon Event of Default.



If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;


(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and


(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.



 
8.03
Application of Funds.



After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;


83

--------------------------------------------------------------------------------


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Swap Contracts between any Loan Party
and any Lender or Affiliate of any Lender, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;


Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


 
ARTICLE IX
ADMINISTRATIVE AGENT



 
9.01
Appointment and Authority.



Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.



 
9.02
Rights as a Lender.



The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
 
84

--------------------------------------------------------------------------------



 

 
9.03
Exculpatory Provisions.



The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:


(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
 
85

--------------------------------------------------------------------------------



 

 
9.04
Reliance by Administrative Agent.



The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.



 
9.05
Delegation of Duties.



The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.



 
9.06
Resignation of Administrative Agent.



The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.


86

--------------------------------------------------------------------------------


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.



 
9.07
Non-Reliance on Administrative Agent and Other Lenders.



Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.



 
9.08
No Other Duties, Etc.



Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or other titles as necessary listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
 
87

--------------------------------------------------------------------------------





 
9.09
Administrative Agent May File Proofs of Claim.



In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise


(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and


(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.



 
9.10
Collateral and Guaranty Matters.



The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,


(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit, (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) subject to Section 10.01,
if approved, authorized or ratified in writing by the Required Lenders; and


88

--------------------------------------------------------------------------------


(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.


 
ARTICLE X
MISCELLANEOUS



 
10.01
Amendments, Etc.



No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:


(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;


(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any scheduled or mandatory reduction of
the Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;


(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;


(d) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or


89

--------------------------------------------------------------------------------


(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or


(f) except as a result of or in connection with the release of Collateral set
forth in Section 7.11(b), release all or substantially all of the Collateral
without the written consent of each Lender; or


(g) except as the result of or in connection with a dissolution, merger or
disposition of a Loan Party not prohibited by Section 7.03 or Section 7.04, or
the release of a Borrowing Base Asset and the Subsidiary Guarantor owning such
Borrowing Base Asset as permitted by Section 7.11(b), release CNL RPI, the
Parents, the Borrower or any other Loan Party from its or their obligations
under the Loan Documents (including, their respective Obligations under Article
XI) without the written consent of each Lender;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
Section 10.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and (v)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.



 
10.02
Notices; Effectiveness; Electronic Communication.



(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and


90

--------------------------------------------------------------------------------


(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).


91

--------------------------------------------------------------------------------


(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.


(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.



 
10.03
No Waiver; Cumulative Remedies.



No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.



 
10.04
Expenses; Indemnity; Damage Waiver.



(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of outside counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any outside counsel
for the Administrative Agent, any Lender or the L/C Issuer), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.


92

--------------------------------------------------------------------------------


(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any outside counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related to any Loan Party or any of
its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.


(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).


93

--------------------------------------------------------------------------------


(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby except to the extent such damages are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.


(e) Payments. All amounts due under this Section shall be payable not later than
fifteen Business Days after demand therefor.


(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.



 
10.05
Payments Set Aside.



To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
94

--------------------------------------------------------------------------------



 

 
10.06
Successors and Assigns.



(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that


(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;


95

--------------------------------------------------------------------------------


(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this
clause (ii) shall not apply to rights in respect of Swing Line Loans;


(iii) any assignment of a Commitment must be approved by the Administrative
Agent, the L/C Issuer, the Swing Line Lender and, so long as no Default or Event
of Default has occurred and is continuing, the Borrower unless the Person that
is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and


(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in
Schedule 10.06, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrower and the L/C Issuer at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.


96

--------------------------------------------------------------------------------


(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.


(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.


(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(g) Electronic Execution of Assignments. The words
“execution,”“signed,”“signature,” and words of like import in any Assignment and
Assumption shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


97

--------------------------------------------------------------------------------


(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee in the amount of $2,500, assign all or any portion of its right
to receive payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.


(i) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder, subject to the
acceptance of such appointment by such successor; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
 
98

--------------------------------------------------------------------------------



 

 
10.07
Treatment of Certain Information; Confidentiality.



Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an additional confidentiality agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
any of its Affiliates.


For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary relating to any Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


99

--------------------------------------------------------------------------------


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.



 
10.08
Right of Setoff.



If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.



 
10.09
Interest Rate Limitation.



Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) exclude voluntary
prepayments and the effects thereof and (b) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
 
100

--------------------------------------------------------------------------------



 

 
10.10
Counterparts; Integration; Effectiveness.



This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Agreement.



 
10.11
Survival of Representations and Warranties.



All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.



 
10.12
Severability.



If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.



 
10.13
Replacement of Lenders.



If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:


101

--------------------------------------------------------------------------------


(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);


(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);


(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and


(d) such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.



 
10.14
Governing Law; Jurisdiction; Etc.



(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.


102

--------------------------------------------------------------------------------


(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.



 
10.15
Waiver of Jury Trial.



EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.



 
10.16
USA PATRIOT Act Notice.



Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.
 
103

--------------------------------------------------------------------------------




ARTICLE XI
GUARANTY



 
11.01
The Guaranty.



Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract or a Treasury
Management Agreement, and the Administrative Agent as hereinafter provided, as
primary obligor and not as surety (except with respect to CNL Retirement PC1
Friendship Heights MD, LP, which shall be a surety and not a primary obligor),
the prompt payment of the Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.



 
11.02
Obligations Unconditional.



The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than the payment of the Obligations), it being the
intent of this Section 11.02 that the obligations of the Guarantors hereunder
shall be absolute and unconditional under any and all circumstances (other than
the payment of the Obligations). Each Guarantor agrees that such Guarantor shall
not exercise any right of subrogation, indemnity, reimbursement or contribution
against the Borrower or any other Guarantor for amounts paid under this
Article XI until such time as the Obligations have been Fully Satisfied. Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by law, the occurrence of any one or more of the following
shall not alter or impair the liability of any Guarantor hereunder which shall
remain absolute and unconditional as described above:


104

--------------------------------------------------------------------------------


(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract or any Treasury Management Agreement between any
Consolidated Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents or such Swap Contracts
shall be done or omitted;


(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Swap Contract or any Treasury
Management Agreement between any Consolidated Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents or such Swap Contracts or such Treasury Management Agreements
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;


(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or


(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Treasury Management Agreement
between any Consolidated Party and any Lender, or any Affiliate of a Lender, or
any other agreement or instrument referred to in the Loan Documents or such Swap
Contracts or such Treasury Management Agreements, or against any other Person
under any other guarantee of, or security for, any of the Obligations.



 
11.03
Reinstatement.



The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender within 10
days of written demand (together with back up documentation supporting such
reimbursement) for all reasonable costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
 
105

--------------------------------------------------------------------------------



 

 
11.04
Certain Additional Waivers.



Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 11.02 and through the exercise of rights of
contribution pursuant to Section 11.06.



 
11.05
Remedies.



The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
8.02) for purposes of Section 11.01 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 11.01. The Guarantors acknowledge and agree
that their obligations hereunder may be secured in accordance with the terms of
the Collateral Documents and that the Lenders may exercise their remedies
thereunder in accordance with the terms thereof.



 
11.06
Rights of Contribution.



The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the Obligations until
such time as the Obligations have been Fully Satisfied, and none of the
Guarantors shall exercise any such contribution rights relating to payments made
hereunder until the Obligations have been Fully Satisfied.



 
11.07
Guarantee of Payment; Continuing Guarantee.

 
The guarantee in this Article XI is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.
 


 
[Signature Pages Follow]
 


 



CHAR1\822245v13

106

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:
CNL RETIREMENT PARTNERS, LP




       
By:
CNL RETIREMENT GP CORP., its general partner
       
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance





REIT:
CNL RETIREMENT PROPERTIES, INC.
             
By:
/s/ Clark Hettinga
   
Clark Hettinga
   
Chief Financial Officer and Senior Vice President





PARENTS OF BORROWER:
CNL RETIREMENT GP CORP.
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






 
CNL RETIREMENT LP CORP.
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance





SUBSIDIARY GUARANTORS:
CNL RETIREMENT TRS CORP.
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






--------------------------------------------------------------------------------







 
CNL RETIREMENT PC1 GP HOLDING, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






 
CNL RETIREMENT PC1 GP NAPLES FL, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






 
CNL RETIREMENT PC1 GP VENICE FL, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






 
CNL RETIREMENT PC1 GP, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance




 
CNL RETIREMENT SLB GP, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






 
CNL RETIREMENT EDEN1 FLORIDA GP, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






--------------------------------------------------------------------------------





 
CNL RETIREMENT GT1 GP, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






 
CNL RETIREMENT WESTGATE1 MICHIGAN GP, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






 
CNL RETIREMENT MC1 GP, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






 
CNL RETIREMENT EBY1 ILLINOIS GP, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance




 
CNL RETIREMENT HB2 SMITHFIELD RI GP, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance


--------------------------------------------------------------------------------






 
CNL RETIREMENT HB2 SOUTH KINGSTOWN RI GP, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






 
CNL RETIREMENT HB2 CUMBERLAND RI GP, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






 
CNL RETIREMENT HB2 DALLAS TX GP, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






 
CNL RETIREMENT HB2 HOOVER AL GP, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






 
CNL RETIREMENT HB2 WEST PALM BEACH FL GP, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance


--------------------------------------------------------------------------------






 
CNL RETIREMENT HB2 TIVERTON RI GP, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






 
CNL RETIREMENT - GP/ILLINOIS CORP.
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






 
CNL RETIREMENT GP/COLORADO CORP.
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






 
CNL RETIREMENT SLB FLORIDA, LP
           
By:
CNL RETIREMENT SLB GP, LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT EBY1 ILLINOIS, LP
           
By:
CNL RETIREMENT EBY1 ILLINOIS GP,
LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






--------------------------------------------------------------------------------





 
CNL RETIREMENT - AM/ILLINOIS, LP
           
By:
CNL RETIREMENT - GP/ILLINOIS CORP.,
its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT HB2 SMITHFIELD RI, LP
           
By:
CNL RETIREMENT HB2 SMITHFIELD RI
GP, LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT HB2 SOUTH KINGSTOWN RI, LP
           
By:
CNL RETIREMENT HB2 SOUTH KINGSTOWN RI GP, LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT HB2 CUMBERLAND RI, LP
           
By:
CNL RETIREMENT HB2 CUMBERLAND RI GP, LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance


--------------------------------------------------------------------------------






 
CNL RETIREMENT HB2 DALLAS TX, LP
           
By:
CNL RETIREMENT HB2 DALLAS TX GP, LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT HB2 HOOVER AL, LP
           
By:
CNL RETIREMENT HB2 HOOVER AL GP, LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT HB2 WEST PALM BEACH FL, LP
           
By:
CNL RETIREMENT HB2 WEST PALM BEACH FL GP, LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT HB2 TIVERTON RI, LP
           
By:
CNL RETIREMENT HB2 TIVERTON RI GP, LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance





--------------------------------------------------------------------------------






 
CNL RETIREMENT EDEN1 GAINESVILLE FL, LLLP
           
By:
CNL RETIREMENT EDEN1 FLORIDA GP, LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT EDEN1 JACKSONVILLE FL, LLLP
           
By:
CNL RETIREMENT EDEN1 FLORIDA GP, LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT EDEN1 TALLAHASSEE FL, LLLP
           
By:
CNL RETIREMENT EDEN1 FLORIDA GP, LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT GT1 INDIANA, LP
           
By:
CNL RETIREMENT GT1 GP, LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance


--------------------------------------------------------------------------------






 
CNL RETIREMENT GT1 ILLINOIS, LP
           
By:
CNL RETIREMENT GT1 GP, LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT GT1 OHIO, LP
           
By:
CNL RETIREMENT GT1 GP, LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT MC1 GEORGIA, LP
           
By:
CNL RETIREMENT MC1 GP, LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT WESTGATE1 AUBURN HILLS MI,
LP
           
By:
CNL RETIREMENT WESTGATE1
MICHIGAN GP, LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance








--------------------------------------------------------------------------------







 
CNL RETIREMENT WESTGATE1 STERLING
HEIGHTS MI, LP
           
By:
CNL RETIREMENT WESTGATE1 MICHIGAN GP, LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT PC1, LP
           
By:
CNL RETIREMENT PC1 GP, LLC, its
general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT PC1 NAPLES FL, LP
           
By:
CNL RETIREMENT PC1 GP NAPLES FL,
LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT PC1 VENICE FL, LP
           
By:
CNL RETIREMENT PC1 GP VENICE FL,
LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance







--------------------------------------------------------------------------------






 
CNL RETIREMENT PC1 NEW JERSEY, LP
           
By:
CNL RETIREMENT PC1 GP, LLC, its
general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT PC1 FRIENDSHIP HEIGHTS MD, LP
           
By:
CNL RETIREMENT PC1 GP, LLC, its
general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT PC1 NORTH CAROLINA, LP
           
By:
CNL RETIREMENT PC1 GP, LLC, its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT PC1 STAMFORD CT, LP
           
By:
CNL RETIREMENT PC1 GP, LLC, its
general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






--------------------------------------------------------------------------------









 
CNL RETIREMENT PC1 BUCKHEAD GA, LP
           
By:
CNL RETIREMENT PC1 GP, LLC, its
general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT PC1 BRENTWOOD TN, LP
           
By:
CNL RETIREMENT TRS CORP., its
general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT - GP/COLORADO CORP.
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






 
CNL RETIREMENT - GP/HOLDING CORP.
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance






 
CNL RETIREMENT HB2 GP, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance








--------------------------------------------------------------------------------





 
CNL RETIREMENT EBY1, LP
           
By:
CNL RETIREMENT EBY1 GP, LLC its
general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT HB2, LP
           
By:
CNL RETIREMENT HB2 GP, LLC its general partner
                   
By:
/s/ Steven Wortman
     
Steven Wortman
     
Vice President of Finance






 
CNL RETIREMENT EBY1 GP, LLC
             
By:
/s/ Steven Wortman
   
Steven Wortman
   
Vice President of Finance





--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A., as
Administrative Agent
             
By:
/s/ Amie L. Edwards
 
Name:
Amie L. Edwards
 
Title:
Vice President





--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender
             
By:
/s/ Amie L. Edwards
 
Name:
Amie L. Edwards
 
Title:
Vice President









--------------------------------------------------------------------------------






 
WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender
             
By:
/s/ Wesley G. Carter
 
Name:
Wes Carter
 
Title:
Director





--------------------------------------------------------------------------------






 
GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender
             
By:
/s/ Brad S. Haber
 
Name:
Brad S. Haber
 
Title:
Duly Authorized Signatory





--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A., as a Lender
             
By:
/s/ A. M. Downs
 
Name:
A. Downs
 
Title:
Vice President


--------------------------------------------------------------------------------






 
KEY BANK NATIONAL ASSOCIATION, as a Lender
             
By:
/s/ Charlie Shoop
 
Name:
Charlie Shoop
 
Title:
Vice President







--------------------------------------------------------------------------------






 
REGIONS BANK, as a Lender
             
By:
/s/ Anthony D. Nigro
 
Name:
Anthony D. Nigro
 
Title:
Senior Vice President







--------------------------------------------------------------------------------






 
HSH NORDBANK, AG, NEW YORK BRANCH, as a Lender
             
By:
/s/ Aldo M. Cicilla
 
Name:
Aldo M. Cicilla
 
Title:
Vice President
       
By:
/s/ Jack Confusione
 
Name:
Jack Confusione
 
Title:
Senior Vice President





--------------------------------------------------------------------------------






 
LASALLE BANK, NATIONAL ASSOCIATION, as a Lender
             
By:
/s/ Robert E. Goeckel
 
Name:
Robert E. Goeckel
 
Title:
Vice President














--------------------------------------------------------------------------------

